Name: Regulation (EEC) No 107/70 of the Commission of 21 January 1970 on the classification of goods under subheading No 21.07 F of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 Official Journal of the European Communities 22.1.70 Official Journal of the European Communities No L 16/9 REGULATION (EEC) No 107/70 OF THE COMMISSION of 21 January 1970 on the classification of goods under sub-heading No 21.07 F of the Common Customs Tariff foodstuffs for human consumption and of their composition, ha.ve a closer connection with the food industries than with the chemical or allied industries ; whereas therefore these preparations cannot be included in heading No 38.19 of the Common Customs Tariff but must be classified under a heading which comprises products for use as foodstuffs for human consumption ; whereas, in the absence of any more specific heading, they must be classified under heading No 21.07; j Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; THE COMMISSION OF THE EUROPEAN ' COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; "Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 2 of 28 June 1968 , as last amended by Council Regulation (EEC) No 2451/693 of 8 December 1969, comprises under heading No 21.07 food preparations not elsewhere specified or included ; "Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to the classification of preparations to be added to flour or dough used for making ordinary bakers' or fine bakers' wares and consisting, on the one hand, of more than 50% (by weight of the dry matter) of foodstuffs such as sucrose, fats, cereal flour and milk powder and, on the other hand, of an emulsifier and, possibly, of various other ingredients ; "Whereas these preparations consist mainly of foodstuffs falling within Chapters 1 to 21 of the Common Customs Tariff ; whereas furthermore these preparations , because of their use as additives in HAS ADOPTED THIS REGULATION: Article 1 Preparations to be added to flour or dough used for making ordinary bakers ' or fine bakers' wares consisting, on the one hand, of more than 50% (by weight of the dry matter) of foodstuffs such as sucrose, fats , cereal flour and milk powder and, on the other hand, of an emulsifier and, possibly, of various other ingredients, shall be classified under Common Customs Tariff sub-heading : No 21.07 Food preparations not elsewhere specified or included : F. Other Article 2 1 OJ No L 14, 21.1.1969, p . 1 . 2 OJ No L 172, 22.7.1968, p . 1 . 3 OJ No L 311 , 11.12.1969, p. 1 . This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1970 . For the Commission The President Jean REY